Exhibit 10.14
 
STOCK REPURCHASE AGREEMENT
 
This Stock Repurchase Agreement (the “Agreement”), dated January 16, 2007, is by
and between David C. McCourt (the “Stockholder”) and Granahan McCourt
Acquisition Corporation (the “Company”).


WHEREAS, pursuant to an Insider Letter Agreement by and between the Stockholder
and the Company, dated October 18, 2006, the parties hereto agreed that, to the
extent the underwriters of the Company’s initial public offering did not
exercise the over-allotment option with respect to the offering, the Stockholder
has agreed to sell to the Company, and the Company has agreed to repurchase from
the Stockholder, 421,875 shares of common stock, par value $0.0001 per share, of
the Company (the “Shares”).


Accordingly, the parties hereto hereby agree as follows:


1.  Purchase and Sale of Shares. The Stockholder hereby sells, assigns,
transfers, and delivers to the Company and, subject to and in reliance upon the
representations and warranties set forth in this Agreement, the Company hereby
purchases and accepts from the Stockholder the Shares, together with all rights
relating thereto. Simultaneously with the execution and delivery of this
Agreement, the Stockholder will execute and deliver to the Company such other
instruments of transfer as may be necessary or appropriate to vest in the
Company good title to the Shares.


2.  Purchase Price. The purchase price payable by the Company to the Stockholder
for the Shares is $0.000618 per share, for a total purchase price of $260.72,
and will be paid by the Company to the Stockholder in cash.


3.  Representations and Warranties. The Stockholder hereby represents and
warrants to the Company that the Stockholder is the sole record and beneficial
owner of the Shares to be sold by him hereunder and has full power, right, and
authority to sell and transfer the Shares to the Company, free and clear of all
liens, security interests, encumbrances, and adverse claims.


IN WITNESS WHEREOF, the Stockholder and the Company have executed this Agreement
or caused this Agreement to be executed by their duly authorized respective
officers, all as of the date first written above.





  GRANAHAN MCCOURT ACQUISITION CORPORATION      
By: /s/ David C. McCourt
Name: David C. McCourt
Title: President and Chief Executive Officer
          STOCKHOLDER      
/s/ David C. McCourt
David C. McCourt, individually

 